DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election of Group I, claims 1, 3, 5, 7, 10, 11, 14, 15, 19, 22, 23, 26-28, 30, 34, 43, 50, 54, drawn to a method of producing antigen- specific effector T cells and/or NK cells,  in the reply filed on 03/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Status of Claims
Claims 2, 4, 6, 8, 9, 12, 13, 16, 17, 18, 20, 21, 24, 25, 29, 31-33, 35-42, 44-49, 51-53, 55, 57-63 are cancelled.  Claims 1, 3, 5, 7, 10, 11, 14, 15, 19, 22, 23, 26-28, 30, 34, 43, 50, 54 and 56 are pending in this application.  Claims 56 is withdrawn from examination as being directed to a nonelected invention.  Claims 1, 3, 5, 7, 10, 11, 14, 15, 19, 22, 23, 26-28, 30, 34, 43, 50, 54 are examined in this Office Action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2021 has been considered by the examiner.

Claim interpretation:  Applicant’s specification and claims use FGF-2 [00182] (claims 5, 11), zb FGF [00182] (zebra), FGF [00178], bFGF [0084] (claim 11) interchangeably sometimes within the same claim (claim 11).  Therefore, FGF2 is used in this Office Action to represent all forms. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 14, 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Themeli et al (“Generation of tumor-targeted human T lymphocytes from induced pluripotent stem cells for cancer therapy,” Nature Biotechnology volume 31, 928–933 (2013) ) (cited on IDS filed 02/08/2021 as document no. C114).

Themeli discloses generating iPSC cells by transducing T cells (claim 3) with vector encoding reprogramming factors (page 928, right column, bottom paragraph; figure 1A) and further transducing them with a vector encoding a CAR specific for CD19, to product CAR-iPSCs (claim 1, part a).
  Themeli discloses (figure 1 figure legend)  CAR+ T-iPSCs are differentiated in three steps: (i) mesoderm formation (days 1–4), by culture in media comprising BMP4 and the BMP4 and bFGF for 4 days.   
Themeli discloses (figure 1 figure legend)  mesoderm formation was  followed by (ii) hematopoietic specification and expansion (days 5–10)  by culture in VEGF, bFGF, SCF, Flt3 and IL-3 and that CD34+ cells were present in the embryoid bodies (claim 1, part b, the claimed “differentiating CAR-iPSCs to CD34+ hematopoietic progenitor cells (HPCs) by directed differentiation”).  
Themeli discloses dissociating day 10 embryoid bodies and transferring the hematopoetic precursor cells onto Delta-like 1 expressing OP9 feeder cells to induce T lymphoid differentiation in the presence of SCF, FLTs and IL7 (the claimed “further differentiating the CD34+ HPCs to T cells”)(claim 1, part c).
Themeli discloses (page 929, right column, second paragraph) T-iPSC-T cells harvested on days 30–35 of differentiation were cultured on NIH-3T3– based artificial antigen-presenting cells (AAPCs) expressing the CD19 antigen (the claimed “antigen specific target cell”), there by disclosing the claimed “expanding the T cells wherein expanding comprises coculturing with antigen specific target cells, thereby producing antigen specific effector T cells”) (claim 1, part d).
Regarding claim 14, Themeli discloses that the T cells transduced were obtained from peripheral blood and expressed genes that are highly expressed in gamma/delta T cells (the claimed “wherein the T cells are gamma delta T cells”).
Regarding claim 43,Themeli discloses (page 929, right column, bottom paragraph) the CAR-T-iPSCs (1928z-T-iPSC-T cells) (the claimed “antigen-specific effector T cells”) were harvested on days 30–35 of differentiation and were cultured on NIH-3T3– based artificial antigen-presenting cells (AAPCs) expressing the CD19 antigen (3T3- CD19) (the claimed target cell).  Themeli discloses (page 929, right column, bottom paragraph) the antigen-specific effector T cells  (1928z-T-iPSC-T cells) rapidly bound to 3T3-CD19 cells, forming clusters and eliminating the 3T3-CD19 monolayer (100% of cells displaying cytotoxic activity) (thereby disclosing the claimed “at least 5 percent of the antigen specific effector T cells displayed cytotoxic activity against target cells”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. 	Claims 1, 3, 14, 19, 22, 23, 34  and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Rajesh et al (US 2010/0279403) (cited on IDS filed 02/08/021 as document no. A10) (Rajesh) in view of Themeli (cited above). 
Rajesh discloses a method for in vitro maintenance, expansion, culture, and/or differentiation of pluripotent cells, such as human induced pluripotent cells (hiPSC), into hematopoietic precursor cells (Abstract).  Rajesh discloses that the method can be used to produce hematopoietic precursor cells (claim 1(b), the claimed CD34+cells),  which can be further differentiated into myeloid or lymphoid lineages [0009] (the claimed “further differentiating the CD34+ HPC cells to T cells and or NK cells [0013] (claim 1, part c). 
Regarding claim 19, Rajesh discloses the hematopoietic precursor cells can co-express CD34 and CD43 [0011]. Rajesh discloses selecting for C34+CD43+ cells before differentiation to other cell lineages [0174] .
Regarding claim 22, claim interpretation: the claim does not recite that the cells are C34+CD43+ (double positive) and the claim is interpreted that some cells are CD34+ and some are CD43+.  Figure 2 of Rajesh shows about 90% of the cells are CD43+ when preconditioned for 3 days with MeFCM and that 35% of the cells are CD34+.  Rajesh therefore discloses at least 65% of the cell population is Cd34+ and CD43+. 
Rajesh differs from the claims in that the document fails to disclose the iPSC expresses a chimeric antigen receptor.  However, Themeli cures the deficiency.
Themeli discloses generating iPSC cells by transducing T cells (claim 3) with vector encoding reprogramming factors (page 928, right column, bottom paragraph; figure 1A) and were further transduced with a vector encoding a CAR specific for CD19, to product CAR-iPSCs (claim 1, part a).
Themeli discloses (page 929, right column, second paragraph) T-iPSC-T cells harvested on days 30–35 of differentiation were cultured on NIH-3T3– based artificial antigen-presenting cells (AAPCs) expressing the CD19 antigen (the claimed “antigen specific target cell”), there by disclosing the claimed “expanding the T cells wherein expanding comprises coculturing with antigen specific target cells, thereby producing antigen specific effector T cells”) (claim 1, part d).
Regarding claim 14, Themeli discloses that the T cells transduced were obtained from peripheral blood and expressed genes that are highly expressed in gamma/delta T cells (the claimed “wherein the T cells are gamma delta T cells”).
Regarding claim 23, Themeli discloses that by day 30 of culture, 100% expressed the CD19 specific CAR on their cell surfaces (page929, right column, top paragraph).
Regarding claim 34, Themeli does not disclose the percentage of the differentiated CD34+ HPC cells and CD3+CAR+ T cells.  However, it would have been within the purview of one of ordinary skill in the art to determine, using methods taught by Themeli such as flow cytometric analysis, to determine the percentage of CD34+ HPCS which are CD3+CAR+ T cells.
Regarding claim 43,Themeli discloses (page 929, right column, bottom paragraph) the CAR-T-iPSCs (1928z-T-iPSC-T cells) (the claimed “antigen-specific effector T cells”) were harvested on days 30–35 of differentiation and were cultured on NIH-3T3– based artificial antigen-presenting cells (AAPCs) expressing the CD19 antigen (3T3- CD19) (the claimed target cell).  Themeli discloses (page 929, right column, bottom paragraph) the antigen-specific effector T cells  (1928z-T-iPSC-T cells) rapidly bound to 3T3-CD19 cells, forming clusters and eliminating the 3T3-CD19 monolayer (100% of cells displaying cytotoxic activity) (thereby disclosing the claimed “at least 5 percent of the antigen specific effector T cells displayed cytotoxic activity against target cells”).
It would have been obvious to one of ordinary skill to modify the method of Rajesh by using an iPSC expressing a CAR as suggested by Themeli in view of the teachings of Themeli that T cell therapy for cancer is hampered by the lack of readily available antigen specific human T cells (Abstract).
One of ordinary skill would have had a reasonable expectation of success in producing antigen specific effector T cells in view of the teachings of Themeli showing successful production of iPSCs expressing CARS.
One of ordinary skill would have been motivated to generate tumor targeted T cells for cancer therapy in view of the teachings of Themeli that progress in cancer therapy is hampered by the lack of readily available antigen specific human T lymphocytes.

2.	Claims 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rajesh and Themeli above as applied to claims 1, 3, 14, 19, 22, 23, 34 and 43 above and further in view of  Mack et al (US 2012/0009676) (Mack). The teachings of Rajesh and Themeli above are incorporated herein in their entirety.  
Themeli discloses (online methods, first page, right column, first full paragraph)  and figure 1b, formation of embryoid bodies the presence of hBMP-4, followed by continued culture embryoid bodies were then cultured with BMP-4 and FGF until day 4 to allow for mesoderm induction followed (claim 5, part b) followed by treatment with VEGF (claim 5, part b).  
Regarding claim 5, step c, Themeli discloses further culture in the presence of VEGF, FGF2, SCF, Flt3 ligand and IL3  (figure 1b).  Rajesh discloses [0011] EB differentiation medium comprising FLT3 ligand, IL3, SCF and TPO [0069] (claim 5, part c). Rajesh discloses [0112] TPO can be used to substitute for GMCSF or CSF [0112] and that TPO is used for to promote cell expansion or differentiation of cells.  Because TPO can substitute for CSF, the choice to use both in the differentiation media is choice within the purview of one of ordinary skill in the art, as evidenced by Rajesh.
Regarding claim 7, Themeli  does not disclose the presence of  BMP4 during the hematopoietic  specification and expansion of step c (claim 5). 
Rajesh and Themeli differs from the claims in that the document fails to disclose culturing of embryoid bodies in media comprising a GSK3 inhibitor and blebbistatin.  However, Mack cures the deficiency.
Mack discloses [0025] that immediately after the introduction of reprogramming elements the iPSC cells may be cultured in a hematopoietic progenitor cell expansion medium or a reprogramming media or a combination thereof or equivalent.  Mack discloses [0026] the medium can comprise a GSK3 inhibitor which can be CHIR99021 [0026] (claim 10) and a ROCK inhibitor such as blebbistatin [0026] to enhance reprogramming efficiently [0026] (claim 5, part a). 
It would have been obvious to one of ordinary skill to modify the method of Rajesh and Themeli by differentiating the CAR-iPSCs to HPS by forming embryoid bodies in the presence of blebbistatin and a GSK3 inhibitor as suggested by Mack in view of the advantages of using blebbistatin and GSK3 inhibitor to enhance reprogramming efficiency as taught by Mack.  
One of ordinary skill would have had a reasonable expectation of success of generating embryoid bodies in the presence of blebbistatin and a GSK 3 inhibitor in view of the teachings of Mack showing successful generation of embryoid bodies.
One of ordinary skill would have been motivated to generate embryoid bodies in the presence of blebbistatin and a GSK3 inhibitor in view of the advantages taught Mack: that the blebbistatin and GSK3 inhibitors enhance reprogramming efficiency [0026]. 

3.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rajesh and Themeli above as applied to claims 1, 3, 14, 19, 22, 23 and 43 above and further in view of Mack (all cited above). 
Rajesh discloses differentiating iPSCs into hematopoietic progenitor cells (HPCs) [0010] in media sufficient to expand or promote differentiation.  Rajesh discloses some cells are separated prior to culture  [0010] (the claimed “individualized”)(claim 11, part a).   
Rajesh discloses the cells can be cultured on an amine coated surface such as polylysine [0011] (claim 11, part a) in the presence of  to enhance reprogramming efficiently [0026], and optionally FGF-2 (claim 11, part a). 
Rajesh discloses [0107]  initiating differentiation by contacting the iPSCs with BMP4, VEGF and FGF2 (claim 11, part b).
Rajesh discloses subsequent culture in media (Flt3 ligand, IL-3, IL-6, and TPO) [0107] and that the media can further comprise SCF [0071] (claim 11, part c).  
Rajesh does not disclose the formation of embryoid bodies in the method of producing HPCs (claim 11, part d). Rajesh discloses that cell cultures which do not comprise a ROCK inhibitor or PVA do not form EBs (Table 3). Rajesh discloses EB size can affect hematopoietic differentiation (0239].  It would have been obvious to one ordinary skill to avoid embryoid body formation in view of the teachings of Rajesh that there was a correction between EB size and CD43 expression [0242].  Rajesh discloses that larger cells number aggregates measuring greater than 1000 um did not facilitate the generation of hematopoietic precursor cells [0245].
Rajesh differs from the claims in that the document fails to disclose the culture medium for the further differentiation of the iPSCs contains heparin. However, Mack cures the deficiency
Mack discloses a culture medium suitable for the expansion of hematopoietic progenitor cells can include heparin [0102] (claim 11, part c).
It would have been obvious to one of ordinary skill to modify the method of Rajesh and Themeli by including heparin in the culture medium for differentiation of iPSCs to HPS as suggested by Mack in view of the known use of heparin in media to enhance expansion of the hematopoietic progenitor cells.  
One of ordinary skill would have had a reasonable expectation of success of using heparin in media to enhance expansion of hematopoetic progenitor cells in view of the teachings of Mack that use of heparin in known in the art. 
One of ordinary skill would have been motivated to culture iPSCs in the presence heparin because as taught by Mack, heparin is a well-known additive to media for the generation of HPCs [0102].

4.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rajesh and Themeli as applied to claims 1, 3, 14, 19, 22, 23, 34 and 43 above and further in view of Yu et al (US 2014/0037600) (Yu) and Doulatov et al (“Induction of Multipotential Hematopoietic Progenitors from Human Pluripotent Stem Cells via Respecification of Lineage-Restricted Precursors,” Cell Stem Cell 13, 459–470, October 3, 2013) (cited on IDS filed 02/08/2021 as document no. C27)(Doulatov).
The teachings of Rajesh and Themeli above are incorporated herein in their entirety. Rajesh and Themeli differ from the claims in that the documents fail to disclose iPSCs are further engineered to express ERG/ETV2, GATA2, and HOXA9 under the control of a single inducible promoter.  However, Yu and Doulatov cure the deficiency.
Yu discloses [0020] the pluripotent stem cells or somatic cells are cultured under conditions to increase the expression level of two or more hematopoietic precursor programming factor genes capable of causing forward programming of the pluripotent stem cells or transdifferentiation of the somatic cells into hematopoietic precursor cells, thereby forward programming the pluripotent stem cells or transdifferentiating the somatic cells into hematopoietic precursor cells. Yu discloses [0020] the factors can be ERG and GATA2 (the claimed ERG/ETV2 and GATA2) and that other factors such as ETV2 (an endothelial differentiation factor) [0018] can be combined with the hematopoietic precursor programming factor genes [0020].  Yu discloses the factors can be under the control of an inducible promoter [0021]. Yu  discloses the hematopoietic precursor programming factors genes can directly impose hematopoietic fate upon non-hematopoietic cells.
Yu discloses [0262] forward programming of hematopoietic precursor cells from human ESCs/iPSCs is a rapid and efficient process and that it bypasses most, if not all, intermediate developmental stages observed during normal in vitro human ESC/iPSC differentiation. Yu discloses [0262] this approach is a more time- and cost-efficient approach to generate human hematopoietic precursor cells and human hematopoietic stem cells with engraftment potential, as well as other hematopoietic cells.
Doulatov discloses ERG and HOXA9 (and HLF and RORA) factors endow embryonic hematopoietic progenitors with self-renewal capacity (page 460, right column, bottom paragraph) and HOXA9 is the key homeotic gene that defines HSPC identify (page 461, right column, top paragraph).  Doulatov discloses individual lineages in the hematopoietic hierarchy can be accurately distinguished by a combination of cell surface antigens (page 461, right column, bottom paragraph).  
It would have been obvious to one of ordinary skill to modify the method of Rajesh and Themeli by further transfecting CAR-T-iPSCs (the claimed cells of claim 1, step a) with genes encoding the ERG, HOXA9 and GATA2 transcription factors as suggested by Doulatov and Yu in view of the teachings of Yu that the hematopoietic precursor programming factors genes can directly impose hematopoietic fate upon non-hematopoietic cells.
One of ordinary skill would have had a reasonable expectation of success in modifying the Rajesh/Themeli CAR-T-iPSCs to express ERG, HOXA9 and GATA2 transcription factors in view of the teachings of Yu that two or more differentiation factors can be transduced for use in forward programming in inducible expression [0021].
One of ordinary skill would have been motivated to use the ERG, HOXA9 and GATA2 genes in forward programming in order to directly impose hematopoietic  fate upon nonhematopoietic cells in order to provide an unlimited supply of hematopoietic cells or precursors of hematopoietic cells as taught by Yu [0007].

5.	Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rajesh and Themeli as applied to claims 1, 3, 14, 19, 22, 23, 34 and 43  above and further in view of Shukla et al (“Progenitor T-cell differentiation from hematopoietic stem cells using Delta-like-4 and VCAM-1,” Nature Methods,  vol.14  no.5 MAY 2017  531, published online 10 April 2017) (Shukla) and Peled et al (“Nicotinamide, a SIRT1 inhibitor, inhibits differentiation and facilitates expansion of hematopoietic progenitor cells with enhanced bone marrow homing and engraftment,” Experimental Hematology 2012;40:342–355) (Peled).  

Claim interpretation of claims 26-28: the claims do not recite an specific order of addition. For purposes of this Office Action, no order of addition is considered to be present and that all growth factors can be simultaneously present in the same culture medium or not.   

The teachings of Rajesh and Themeli above are incorporated herein in their entirety.  
Rajesh discloses (Rajesh claim 16) [0071] differentiating pluripotent cells into hematopoietic precursor cells under hypoxic conditions (claim 26).
Rajesh and Themeli differ from the claims in that the documents fail to disclose: 	A. culturing the HPCs on a retronectin Notch DLL-4 coated surface in the presence of ascorbic acid and 
B.  nicotinamide.  
However, Shukla and Peled cure the deficiency.
Shukla discloses a defined nonxenogeneic system for T cell differentiation (page  531, right column, bottom paragraph).  Shukla  discloses the need for high concentrations of adsorbed DLL4 ligand, consistent with the need for high levels of Notch activation to promote T cell development (age 532, left column, first paragraph).  Shukla discloses DLL4 immobilization was required to sustain Notch signaling for T cell development (page 532, right column, bottom paragraph) and soluble DLL4 inhibited the inductive effects of adsorbed DLL4. 
Shukla further discloses culturing HPC cells (progenitor T cells) on a retronectin- DLL4 substrate (page 535, left column, first paragraph) (the claimed “culturing HPCs on a retronectin and Notch DLL-4 coated surface”)(claim 26).
Shukla discloses HSC cell culture in SCF, FLT3 ligand, TPO and IL-7 (Supplemental information (SI) “methods” “HSPC seeding and in vitro culture” second paragraph) (claim 27).
Shukla discloses addition of ascorbic acid (claim 26) to the culture media has been shown to aid in the upregulation of pro-T cells (page 536, right column, second paragraph).  Shukla discusses his thymic-like niche could be developed for use in addressing some of the manufacturing process drawbacks associated with CAR-T cell therapy (page 536, right column, bottom paragraph).
A.	It would have been obvious to one of ordinary skill to modify the Rajesh/Themeli  differentiation method by differentiating the HPCs on a substrate coated with Notch DLL-4 as suggested by Shukla in view of the teachings of Shukla that DLL4 immobilization was required to sustain Notch signaling for T cell development (page 532, right column, bottom paragraph).
One of ordinary skill would have had a reasonable expectation of success in culturing HPSCs and obtaining T cell development in view of the successful T cell development shown by Shukla.  
One or ordinary skill would have been motivated to culture the HPCs on a substrate coated with Notch DLL-4 to improve T cell development in view of the teachings of Shukla that his thymic-like niche could be developed for use in addressing some of the manufacturing process drawbacks associated with CAR-T cell therapy (page 536, right column, bottom paragraph).
Regarding claim 26 (the claimed nicotinamide), Peled discloses nicotinamide delays differentiation of CD43+ cells (page 343, left column, second paragraph). 
B.	It would have been obvious to one of ordinary skill to modify the method of Rajesh and Themeli by incorporating nicotinamide in the culture medium as suggested by Peled in view of the teachings of Peled that nicotinamide delayed differentiation.  	One of ordinary skill would have had a reasonable expectation of success in culturing HPCs in media comprising nicotinamide in view of the teachings of Peled that nicotinamide decreased differentiation and promoted long term expansion of CD34+cells.  
One of ordinary skill in the art would have been motivated to culture HPScs in media comprising nicotinamide view of the teachings of Peled that treatment with nicotinamide promoted expansion of progenitors with enhanced self-renewal capacity (page 346, right column, top paragraph).

6.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rajesh and Themeli as applied to claims 1, 3, 14, 19, 22, 23, 34 and 43  above and further in view of Galat et al (“Cytokine-free directed differentiation of human pluripotent stem cells efficiently produces hemogenic endothelium with lymphoid potential,”  Stem Cell Research & Therapy volume 8, Article number: 67 (March 17, 2017) (Galat).
The teachings of Rajesh and Themeli above are incorporated herein in their entirety.  
Regarding claim 28, Rajesh discloses culture with IL2 [0013]. 
Rajesh and Themeli differ from the claims in that the documents fail to disclose addition of a GSK3 inhibitor.  However, Galat cures the deficiency.
Galat discloses (page 2, right column, first full paragraph) that exposure of hPSCs growing in adherent culture to the inhibitor of glycogen synthase kinase 3 (GSK3 inhibitor) induces their specification to a definitive HE without the addition of any cytokines and that once transferred to the appropriate culture conditions, these endothelial progenitors are capable of producing lymphoid cells (NK, T and B cells).
It would have been obvious to one of ordinary skill to modify the method of Rajesh and Themeli by adding a GSK3 inhibitor to the media as suggested by Galat in view of the teachings of Galat that cells cultured in the presence of a GSK3 inhibitor are capable of producing T cells.  One of ordinary skill would have had a reasonable expectation of success in further differentiating the CD34+ to T cells in view of the teachings of Galat that culture of CD34+ cells in a GSK3 inhibitor facilitates the production of T cells.
One of ordinary skill would have been motivated to facilitate the production of T cells in view of the teachings of Galat that exposure of hPSCs growing in adherent culture to the inhibitor of glycogen synthase kinase 3 (GSK3 inhibitor) induces their specification to a definitive HE without the addition of any cytokines and that once transferred to the appropriate culture conditions, the endothelial progenitors are capable of producing lymphoid cells (NK, T and B cells) as well as various cells of myeloid lineage. 

7.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Rajesh and Themeli as applied to claims 1, 3, 14, 19, 22, 23, 34 and 43  above and further in view of Chen et al (“Ex vivo expansion of dendritic-cell-activated antigen-specific CD4+ T cells with anti-CD3/CD28, interleukin-7, and interleukin-15: Potential for adoptive T cell immunotherapy,” Clinical Immunology (2006) 119, 21- 31) (Chen). The teachings of Rajesh and Themeli above are incorporated herein in their entirety.  

Rajesh and Themeli differ from the claims in that the documents fail to disclose further culturing the antigen specific T cells in the presence of anti-CD3 antibody, IL-2 and IL-15.  However, Chen cures the deficiency.
Chen discloses (title) ex vivo expansion of the antigen specific T cells with an anti-CD3 antibody, IL-15 and IL-2 (Abstract). Chen discloses that addition of IL-2 also results in a robust expansion of the T cell population (Abstract) .
It would have been obvious to one of ordinary skill to modify the method of Rajesh and Themeli by expanding the T cells in media comprising anti-CD3 antibody, IL-15 and IL-2 as suggested by Chen in view of the teachings of Chen that stimulation with antibodies to CD3 is a commonly used method for T cell expansion, that IL-15 has an anti-apoptosis effect (Abstract) and that addition of IL-2 also results in a robust expansion (Abstract).
One of ordinary skill would have had a reasonable expectation of success in expanding  the T cell population in view of the teachings of Chen that stimulation with antibodies to CD3 is a commonly used method for T cell expansion and that IL-15 has an anti-apoptosis effect (Abstract).
One of ordinary skill would have been motivated to expand the T cell population in order to produce a larger antigen specific T cell population for therapeutic uses.

8.	Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Rajesh and Themeli as applied to claims 1, 3, 14, 19, 22, 23, 34 and 43  above and further in view of Brown et al (US 2012/0135525)(Brown).  The teachings of Rajesh and Themeli above are incorporated herein in their entirety.  

Rajesh and Themeli differ from the claims in that the documents fail to disclose the iPSCs are homozygous for a loci allele such as HLA-A.  However, Brown cures the deficiency.
Brown discloses [0294] peripheral blood mononuclear cells (PBMCs) were obtained from an HLA-A2 donor (the claimed “iPSCs are homozygous for one or more of the loci alleles HLA-A”) and iPSC colonies obtained therefrom [0299], thereby disclosing the iPSCs were reprogrammed from a population of HLA homozygous blood cells.
	It would have been obvious to one of ordinary skill to modify the method of Rajesh and Themeli by substituting HLA homozygous blood cells for reprogramming into iPSCs as suggested by Brown in view of the teachings of Rajesh that one of the objectives of human pluripotent stem cell cultures is to create tissues which can ultimately be transplanted into a human body [0006]. 
	One of ordinary skill would have had a reasonable expectation of success in view of the success of both Rajesh and Brown, utilizing different starting cells (non-HLA homozygous and HLA homozygous) but obtaining the desired differentiation of pluripotent cells into hematopoietic precursor cells and further into myeloid or lymphoid lineages (Rajesh Abstract) and Brown (blood cells [0285]).
	One of ordinary skill would have been motivated to utilize HLA homozygous blood cells as starting material for production of HLA homozygous immune cells in order to obtain a population of HLA homozygous immune cells suitable for replacement of failing or defective human tissues in the donor (Rajesh [0005]). 

	9.	Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Themeli in view of Mack and Rajesh (all cited above). 

Themeli discloses generating iPSC cells by transducing T cells with vector encoding reprogramming factors (page 928, right column, bottom paragraph; figure 1A) and further transducing them with a vector encoding a CAR specific for CD19, to produce CAR-iPSCs (claim 54, part a, “the claimed engineering iPSCs to express a CAR thereby producing CAR-ipSCs”).
Themeli disclose the CARs-iPSC were cultured in the presence of BMP4; BMP4 and FGF; followed by culture in VEGF (figure 1b) (claim 54, part b). Themeli discloses (online methods, first page, right column, first full paragraph)  and figure 1b, formation of embryoid bodies (claim 54, part b) in the presence of hBMP-4 and then cultured with BMP-4 and FGF until day 4 to allow for mesoderm induction followed by treatment with VEGF (claim 54, part c).  
Regarding claim 54, part d, Themeli discloses that CD34+ cells from day 10 embryoid bodies expressed the highest levels of key transcription factors for lymphoid differentiation (page 929, left column).  Themeli figure 1b shows that at day 10, the embryoid bodies had been cultured in the presence of  FLT3 ligand, IL-3 and SCF, producing the claimed CD34+ HPC cells.
Themeli discloses (page 929, right column, second paragraph) T-iPSC-T cells harvested on days 30–35 of differentiation were cultured on NIH-3T3– based artificial antigen-presenting cells (AAPCs) expressing the CD19 antigen (the claimed “antigen specific target cell”), there by disclosing the claimed “further differentiating the CD34+ HPCS to T cells” (claim 54, part e) and the claimed “expanding the T cells wherein expanding comprises coculturing with antigen specific target cells, thereby producing antigen specific effector T cells” (claim 54, part f).

A.	Themeli differs from the claims in that the document fails to disclose the CAR-IPSCs were cultured in the presence of blebbistatin, and a GSK3 inhibitor, thereby generating embryoid bodies (claim 54, part b).  However, Mack cures the deficiency.

Mack discloses [0025] that immediately after the introduction of reprogramming elements the iPSC cells may be cultured in a hematopoietic  progenitor cell expansion medium or a reprogramming media or a combination thereof or equivalent.  Mack discloses [0026] the medium can comprise a GSK3 inhibitor which can be CHIR99021 [0026] and a ROCK inhibitor to enhance reprogramming efficiently [0026] such as blebbistatin [0026] (claim 54, part b). 
It would have been obvious to one of ordinary skill to modify the method of Themeli by differentiating the CAR-iPSCs to HPS by forming embryoid bodies in the presence of blebbistatin and a GSK3 inhibitor as suggested by Mack in view of the advantages of using blebbistatin and GSK3 inhibitor to enhance reprogramming efficiency as taught by Mack.  
One of ordinary skill would have had a reasonable expectation of success of generating embryoid bodies in the presence of blebbistatin and a GSK 3 inhibitor in view of the teachings of Mack showing successful generation of embryoid bodies.
One of ordinary skill would have been motivated to generate embryoid bodies in the presence of blebbistatin and a GSK3 inhibitor in view of the advantages taught Mack that the blebbistatin and GSK3 inhibitors enhance reprogramming efficiency [0026] in order to obtain a large population of antigen-specific effector T cell for therapeutic purposes.  

B.	Themeli differs from the claims in that the document fails to disclose culturing the EBs in the presence of TPO (claim 54, part d).  However, Rajesh cures the deficiency. 
Rajesh discloses [0011] EB differentiation medium comprising GSK3 ligand, IL3, SCF and TPO [0069] (claim 54, part d). Rajesh discloses [0112] TPO can be used to substitute for GMCSF or SCF [0112] and that TPO is used for to promote cell expansion or differentiation of cells.  Because TPO can substitute for SCF, the choice to use both in the differentiation media is choice within the purview of one of ordinary skill in the art, as evidenced by Rajesh.
It would have been obvious to one of ordinary skill to modify the culture of method of Themeli by inclusion of TPO in the EB differentiation medium as suggested by Rajesh in view of the teachings of Rajesh that TPO is used for to promote cell expansion or differentiation of cells.  
One of ordinary skill would have had a reasonable expectation of success in culturing EBs in media comprising TPO in view of the teachings of Rajesh that is known in the art as a substitute for GMCSF or SCF.
One of ordinary skill would have been motivated to include TPO in the EB differentiation medium in view of the teachings of Rajesh that TPO promotes differentiation. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632